Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 4, 2016.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-16-00759-CR



                  IN RE JAMES THOMAS GREEN, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               248th District Court
                              Harris County, Texas
                          Trial Court Cause No. 715266

                         MEMORANDUM OPINION

      On September 26, 2016, relator James Thomas Green filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Katherine Cabaniss, presiding judge of the 248th District Court of
Harris County, to rule on his petition for declaratory judgment, petition for writ of
mandamus, motion to proceed in forma pauperis, and motion for the appointment
of counsel.

      To be entitled to mandamus relief, a relator must show that he has no
adequate remedy at law to redress his alleged harm, and what he seeks to compel is
a ministerial act, not involving a discretionary or judicial decision. State ex rel.
Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210
(Tex. Crim. App. 2007) (orig. proceeding). Consideration of a motion that is
properly filed and before the court is a ministerial act. State ex. Rel. Curry v. Gray,
726 S.W.2d 125, 128 (Tex. Crim. App. 1987) (orig. proceeding) (opinion on
reh’g).

      A relator must establish that the trial court (1) had a legal duty to rule on the
motion; (2) was asked to rule on the motion; and (3) failed or refused to rule on the
motion within a reasonable time. In re Layton, 257 S.W.3d 794, 795 (Tex. App.—
Amarillo 2008, orig. proceeding); In re Molina, 94 S.W.3d 885, 886 (Tex. App.—
San Antonio 2003, orig. proceeding). The trial court is not required to consider a
motion that has not been called to its attention by proper means. See Layton, 257
S.W.3d at 795.

      It is relator’s burden to provide a sufficient record to establish that he is
entitled to relief. See Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.
proceeding). Relator has not done so. Relator has not included a file-stamped
copy his petitions or motions, establishing that they are pending in the trial court.
See Tex. R. App. P. 52.3(k).


                                          2
       Relator also has not shown that his petitions and motions have been
presented to the trial court. The trial court is not required to consider a motion that
has not been called to its attention by proper means. See Layton, 257 S.W.3d at
795.
       Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                   PER CURIAM


Panel consists of Justices Busby, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           3